       Case 1:19-cv-04676-PAE Document 246 Filed 10/25/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                    Plaintiff,
                                              No. 1:19-cv-04676-PAE
             v.

ALEX M. AZAR II, et al.,

                    Defendants.


PLANNED PARENTHOOD FEDERATION
OF AMERICA, INC.; and PLANNED
PARENTHOOD OF NORTHERN NEW
ENGLAND, INC.,                                No. 1:19-cv-05433-PAE

                    Plaintiff,

             v.

ALEX M. AZAR II, et al.,

                    Defendants.


NATIONAL FAMILY PLANNING AND
REPRODUCTION HEALTH ASSOCIATION;
and PUBLIC HEALTH SOLUTIONS, INC.
                                              No. 1:19-cv-05435-PAE
                    Plaintiff,

             v.

ALEX M. AZAR II, et al.,

                    Defendants.
         Case 1:19-cv-04676-PAE Document 246 Filed 10/25/19 Page 2 of 2



                                     NOTICE OF FILING

       Defendants submit this notice to inform the Court that, pursuant to the Court’s October 21,

2019 and October 25, 2019 Orders, Defendants sent copies of the administrative record (“AR”) in

this case to the Court and to the Clerk’s Office on thumb drives today via overnight courier.

Attached to this notice as exhibits are the relevant certifications that the AR is complete, as well

as indexes describing the AR’s contents.



 Dated: October 25, 2019                             Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     MICHELLE R. BENNETT
                                                     Assistant Branch Director

                                                     /s/ Bradley P. Humphreys
                                                     BRADLEY P. HUMPHREYS
                                                     (D.C. Bar No. 988057)
                                                     Trial Attorney, U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     Phone: (202) 305-0878
                                                     E-mail: Bradley.Humphreys@usdoj.gov

                                                     Counsel for Defendants




                                                 2
